Citation Nr: 0835364	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  02-04 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a lower back 
disability, rated as 20 percent disabling prior to January 2, 
2001.

2.  Entitlement to an increased evaluation for a lower back 
disability, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1960 to 
January 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In June 2003, the veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been included in the claims folder for 
review.

This case was previously before the Board.  In January 2004, 
the matter was remanded for additional development of the 
evidence.  The Board notes that in January 2004 the veteran's 
low back disability on appeal was rated 20 percent disabling 
prior to September 4, 2001, and was rated 40 percent 
disabling from that date onward.  Subsequently, an August 
2007 RO rating decision revised the effective date of the 40 
percent rating to January 2, 2001, the date of the veteran's 
claim for an increased rating.  The August 2007 supplemental 
statement of the case refashioned the issues on appeal to 
reflect the new effective date of the 40 percent rating, but 
preserved two separate issues reflecting two stages on 
appeal.  The Board preserves the RO's presentation of the 
issues on appeal at this time.

Finally, the Board observes that the veteran's March 2004 
statement concerning his back disability, accompanying a 
submission of evidence in support of this appeal, includes 
the assertion "I have been totally disabled and unable to 
work at all since March 2003."  The Board believes that this 
can be reasonably understood as advancing a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The Board's preliminary review of the claims file did not 
reveal any clear indication whether any action had been taken 
to address this claim.  This matter is hereby referred to the 
RO to accomplish any appropriate clarification of the 
veteran's intentions and any additional action necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was previously remanded by the Board in January 
2004 for additional essential development.  The January 2004 
remand directed for additional medical records to be obtained 
and a new VA examination to be conducted to properly evaluate 
the veteran's spinal disability under the newer applicable 
rating criteria.  Unfortunately, the Board's review of the 
claims folder following the processing of this remand reveals 
significant elements of the January 2004 remand directions 
have not been accomplished.  Another remand is necessary to 
ensure compliance with the requirements of the Board's 
January 2004 remand; the Board is under a duty to ensure 
compliance with the terms of its prior remands.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

In accordance with the January 2004 remand instructions, the 
veteran was provided with a VA medical examination to 
evaluate his spinal disability in May 2005.  The May 2005 
examination report discusses some of the veteran's medical 
records and specifically discusses an MRI report showing 
multiple levels of "disk bulge."  The May 2005 report, 
however, does not expressly address whether the veteran is 
diagnosed with intervertebral disc syndrome, and it appears 
particularly important in this case to explicitly address 
this question.  The Board notes that prior medical records 
have repeatedly diagnosed the veteran with "degenerative 
disc disease" and, even accounting for surgical treatment 
for diseased discs, the May 2005 examination report still 
appears to reflect significant pain and radiculopathy 
associated with the pertinent spinal segments.  In any 
attempt to properly review the veteran's potential 
entitlement to an increased disability rating for his spine 
disability, it is unmistakably essential that proper medical 
evidence be developed regarding the duration of any 
incapacitating episodes the veteran suffers due to 
intervertebral disc disease.  The January 2004 Board remand 
expressly directed "If the veteran has intervertebral disc 
syndrome of the lumbar segment of the spine, the examiner 
should discuss the total duration of any incapacitating 
episodes (number of days) in the past twelve (12) months, as 
well as comment on any related chronic orthopedic or 
neurological manifestations."  Further, it was requested 
that the examiner discuss "whether the veteran experiences 
symptoms compatible with severe, recurring attacks, with 
intermittent relief or pronounced intervertebral disc 
syndrome compatible with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief."  An adequate discussion of these matters is not 
clearly presented in the May 2005 VA examination report, 
although the report does indicate "sensory function is 
somewhat diminished in the L5 distribution on the right."

The January 2004 Board remand presented several directions 
for the VA examination which are essential to developing 
evidence allowing for proper consideration of the veteran's 
appeal in light of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and 38 C.F.R. §§ 4.40, 4.45, and 4.59.  It was requested that 
the examiner should not only "report the veteran's range of 
motion of the lower back and any limitation of function of 
the parts affected by limitation of motion," but also to 
"state the normal ranges of motion of the lower back," and 
to "determine whether the lower back exhibits weakened 
movement, excess fatigability, or incoordination, and, if 
feasible, these determinations should be expressed in terms 
of the degree of additional range of motion lost or favorable 
or unfavorable ankylosis due to any weakened movement, excess 
fatigability, or incoordination."  Unfortunately, the May 
2005 VA examination report describes substantial pain and 
suggests a significant amount of functional loss without 
addressing any of the pertinent types of quantifications of 
such deficits.  The examiner does indicate that there is 
weakened movement of the back upon repetitive actions, but 
does not address whether this can be expressed in terms of 
degrees of additionally lost functional range of motion.

The examiner acknowledges that the veteran "is on a 
considerable amount of pain medication on a daily basis and 
says that he requires that level of analgesic medication in 
order to function even at a minimal level."  However, the 
examiner does not discuss whether there is an objective basis 
consistent with this description of substantially disabling 
pathology, and there is no discussion of incapacitating 
episodes or degrees of range of motion lost due to functional 
limitation from pain.  Furthermore, the May 2005 VA 
examination report contains no discussion to address the 
January 2004 remand's request for "an opinion as to the 
degree to which pain could significantly limit functional 
ability during flare-ups or on use."  Under the 
circumstances, a remand is required to obtain an examination 
report with the necessary medical findings.

There also appears to have been some confusion during the 
processing of the January 2004 Board remand with regard to 
the date of any VA examinations conducted.  The Board 
observes that the August 2007 supplemental statement of the 
case, the only readjudication of this claim since the January 
2004 remand, makes no reference to the May 2005 VA 
examination report.  Both the indexing of the items of 
evidence as well as the discussion of the decision refer only 
to a May 2007 VA examination report.  A careful comparison of 
the contents of the May 2005 VA examination report and the 
August 2007 supplemental statement of the case's discussion 
of the evidence convinces the Board that the May 2005 report 
is the VA examination report actually being described and 
referred to, with only a repeated typographical error 
presenting the confusion.  There is no May 2007 VA 
examination report currently present in the claims file.  As 
this case must be remanded for further development anyhow, 
the Board believes it is reasonable to achieve clarification 
as to whether there was actually a May 2007 VA examination 
conducted and, if any pertinent VA examination reports are 
outstanding and not yet associated with the claims file, they 
should be obtained and added to the record.

Finally, the Board also notes that during the pendency of 
this appeal, on January 30, 2008, the Court issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), which outlined the notice requirements for an 
increased-compensation claim under 38 U.S.C.A. § 5103(a).  
Since the Board is remanding this case for other matters, it 
is reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
provide proper VCAA notice with respect to 
the increased rating claim(s) that 
includes: (1) notification that the 
claimant must provide (or ask the 
Secretary to obtain), medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life; (2) 
at least general notice of any specific 
measurement or testing requirements needed 
for an increased rating if the Diagnostic 
Code contains rating criteria that would 
not be satisfied by demonstrating only a 
general worsening or increase in severity 
of the disability and the effect of that 
worsening has on the claimant's employment 
and daily life; (3) notification that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life; and 
(4) notification of the types of medical 
and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation- 
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability, 
as outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  The RO should take appropriate action 
to determine whether the references in the 
August 2007 supplemental statement of the 
case to "VA spine exam conducted 5-20-
07" and "VA spine exam of May 2007" do, 
in fact, indicate the existence of a 
pertinent May 2007 VA examination report 
which may now be missing from the claims 
file.  Any outstanding VA examination 
report should be associated with the 
claims file.  If, rather, the references 
to a May 2007 VA examination report are in 
error, the RO should document such a 
finding in the claims file and take 
appropriate action to ensure that 
subsequent supplemental statements of the 
case correctly identify the dates of all 
VA examination reports discussed.

3.  The RO should schedule the veteran for 
an examination of his back to determine 
the nature and severity of his lower back 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand to review the 
veteran's pertinent medical history.  The 
examiner is asked to respond to each of 
the following:

a)  Please report the veteran's range 
of motion of the lower back and any 
limitation of function of the parts 
affected by limitation of motion.  
Please also state the normal ranges of 
motion of the lower back.

b)  Additionally, please also determine 
whether the lower back exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

c)  Please also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or on use.

d)  Please specifically indicate 
whether the veteran has intervertebral 
disc syndrome of the lumbar segment of 
the spine.  If such a diagnosis is 
warranted, the examiner should discuss 
the total duration of any 
incapacitating episodes (number of 
days) in the past twelve (12) months, 
as well as comment on any related 
chronic orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician.  Chronic orthopedic and 
neurological manifestations are defined 
as orthopedic and neurological 
manifestations and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.  
Comments should also be provided as to 
whether the veteran experiences 
symptoms compatible with severe, 
recurring attacks, with intermittent 
relief or pronounced intervertebral 
disc syndrome compatible with sciatic 
neuropathy, muscle spasms, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief.

e)  With consideration of the veteran's 
medical records documented in the 
claims file, please compare the most 
recent clinical findings regarding the 
severity of the veteran's spinal 
disabilities with the level(s) of 
severity of symptomatology shown in the 
records since the beginning of January 
2000.  In this regard, to the extent 
possible, please comment on any 
apparent significant changes in the 
severity of the back disability over 
this period including as concerns: 
limitation of functional motion, the 
degree to which pain could 
significantly limit functional ability 
during flare-ups or on use, and the 
approximate duration of any 
incapacitating episodes (number of 
days) due to intervertebral disc 
syndrome discernable from the medical 
records.  Comments should also be 
provided as to any evidence indicating 
periods when the veteran experienced 
severe, recurring attacks, with 
intermittent relief or pronounced 
intervertebral disc syndrome compatible 
with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other 
neurological findings appropriate to 
the site of the diseased disc, with 
little intermittent relief.

4.  If the veteran does not report for the 
VA examination, the claims file should 
nevertheless be forwarded to an 
appropriate specialist for review to offer 
opinions based upon the medical evidence 
already of record.  Specifically, subitem 
(e) from instruction number 3 above should 
be addressed by an appropriate specialist 
upon review of the claims folder if the 
veteran does not report for a new personal 
VA medical examination.

5.  Following completion of the foregoing, 
the RO should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If the examination reports do 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2007) ('. . . if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.').  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and, Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

Thereafter, the RO should readjudicate the claims.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant actions taken on 
the claims for benefits since the last adjudication, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




